              Case 9:15-bk-07727-FMD          Doc 44     Filed 07/09/19      Page 1 of 2



                                         ORDERED.


     Dated: July 08, 2019




                        UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

In Re:
                                                   Chapter 7
Raul Scott Fails,                                  Case No. 9:15-bk-07727-FMD
Jean M Fails,

          Debtor(s).
                                              /

         ORDER GRANTING MOTION TO SELL PROPERTY OF THE ESTATE

        THIS CASE came before the Court without a hearing on the Motion to Sell Property of
the Estate (Doc. No. 43) (the “Motion”) filed by the Chapter 7 Trustee. The Motion was served
upon all interested parties with the Local Rule 2002-4 negative notice legend informing the
parties of their opportunity to object within twenty-one (21) days of service of the paper plus an
additional three days for service if any party was served by U.S. Mail. No party filed an
objection within the time permitted and the Court therefore deems the matter to be unopposed.
Accordingly, it is

         ORDERED as follows:

         1.     The Motion is GRANTED.

       2.     Trustee shall be, and hereby is, authorized to sell the estate’s right, title and
undivided 7/24 interest in and to the following described property (the “Property”) to James
Kreuter, and James J. Janiszewski & Karen Janiszewski, husband and wife (collectively,
“Purchasers”) for the sum of $95,000.00:

         The North One-quarter (1/4) of the Southeast One-Quarter (1/4) of the Southwest
         One-quarter (1/4), lying Easterly of CTH “MM”; The North One-quarter (1/4) of the
         South One-half (1/2) of the Southeast One-quarter (1/4); The East One-half (1/2) of
         the Northeast One-quarter (1/4); The Northeast One-quarter (1/4) of the Southeast
         One-quarter (1/4), all in Section Twenty-seven (27), Township Twelve (12) North,
         Range Two (2) West, Town of Forest, Richland County, Wisconsin.
           Case 9:15-bk-07727-FMD          Doc 44     Filed 07/09/19     Page 2 of 2



       Address: 13779 County Highway MM, Viola, Wisconsin.

       Parcel ID Numbers: 012-2744-1000; 012-2714-0000; 012-2711-0000; 012-2741-0000
       and 012-2734-3000.

       3.      The sale of the Property is made in good faith and the Purchaser is a good faith
purchaser entitled to the protections of Section 363(m).

       4.      There shall be no stay of this Order pursuant to Rule 62(a), Federal Rules of Civil
Procedure, or Rule 6004(h), Federal Rules of Bankruptcy Procedure, and the Trustee is
authorized to close on the sale of the above-referenced property upon entry of this Order.



Trustee Luis E. Rivera is directed to serve a copy of this order on interested parties and file a
proof of service within 3 days of entry of the order
